289 F.2d 493
SYSTEM FEDERATION NO. 91, RAILWAY EMPLOYEES DEPARTMENT, AFL-CIO, et al., Appellants,v.O. V. WRIGHT et al., Appellees.
No. 13768.
United States Court of Appeals Sixth Circuit.
April 14, 1961.

Robert E. Hogan, Louisville, Ky., Richard R. Lyman, Clarence M. Mulholland, Toledo, Ohio, Lester Schoene, Milton Kramer, Washington, D. C., for appellants.
Marshall P. Eldred of Brown & Eldred, John P. Sandidge of Woodward, Hobson & Fulton and H. G. Breetz, Louisville, Ky., for appellee.
Before MARTIN, McALLISTER and CECIL, Circuit Judges.

ORDER.

1
The above cause having been considered on remand of the case by the Supreme Court, 364 U.S. 642, 81 S.Ct. 368, 5 L.Ed.2d 349, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court, 165 F.Supp. 443, be and is hereby reversed and the case remanded to the District Court for further proceedings consistent with the opinion of the Supreme Court.